Citation Nr: 0910228	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma (also referred to as chronic lymphocytic leukemia 
(CLL)), secondary to herbicide exposure, also claimed as 
secondary to exposure to chemical solvents, to include 
polychlorinated biphenyls (PCBs) and trichloroethylene, for 
the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 and July 
1968, during peacetime and the Vietnam Era.  He died in April 
2004.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO), which denied service connection for the 
Veteran's cause of death, to include entitlement to accrued 
benefits.  The appellant disagreed with such denial and 
subsequently perfected an appeal.  

In December 2006, the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  When the Veteran died in April 2004, he had a pending 
claim for entitlement to service connection for non-Hodgkin's 
lymphoma (also referred to as CLL). 

2.  The appellant filed a claim for accrued benefits within 
one year of the Veteran's death. 

3.  The Veteran's death was due to hepatic failure, due to or 
as a consequence of autoimmune disorder, due to or as a 
consequence of CLL.  No tobacco use contributed to the death, 
and no autopsy was performed.

4.  At the time of his death, the Veteran was not service-
connected for any disability but was in receipt of non-
service connected pension benefits and special monthly 
pension based on the need for aid and attendance.

5.  Non-Hodgkin's lymphoma (also referred to as CLL) was not 
present during active military service; it was not manifested 
to a compensable degree within one year subsequent to the 
Veteran's separation from service; and it was not shown to be 
related to a disease, injury, herbicide exposure, or chemical 
solvent exposure in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma (also referred to as CLL), secondary to herbicide 
exposure, also claimed as secondary to exposure to chemical 
solvents, to include PCBs and trichloroethylene, for the 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.1000 (2008).

2.  Service connection for the cause of the Veteran's death 
is not warranted, as hepatic failure, due to or as a 
consequence of autoimmune disorder, due to or as a 
consequence of CLL, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id. at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed 
response.  Id.  

In this case, the VCAA duty to notify and the notice required 
by Hupp was satisfied  by an August 2004 notice letter.  This 
letter fully addressed all three notice elements; informed 
the appellant of what evidence was required to substantiate 
her DIC claim; and of the appellant's and VA's respective 
duties for obtaining evidence.   

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains STRs, 
private medical records, lay statements, and the statements 
of the Veteran, appellant, and her representative.  The 
appellant requested and was provided a hearing before the 
Board.  As noted, a copy of the hearing transcript is of 
record and has been reviewed.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  In fact, the appellant's 
representative indicated in a June 2006 "Statement of 
Accredited Representative in Appealed Case" form (VA Form 
646) that the appellant had no other evidence to submit to 
substantiate her claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Merits of the Claims

Accrued Benefits Claim

Under the law governing accrued benefit claims, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by 
the VA Secretary, or those based on evidence in the file at 
date of death and due and unpaid for a period not to exceed 
two years, shall, upon the death of such individual, be paid 
to the surviving spouse or other appropriate party.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).  For 
a surviving spouse, children, or dependent parents to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. 
Cir. 1998).  Evidence in the file at the date of death means 
evidence in VA's possession on or before the date of the 
Veteran's death, even if such evidence was not physically 
located in the VA claims file on or before the date of death.  
38 C.F.R. § 3.1000(d)(4) (2008).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see also Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim(s) filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim(s); thus, an 
appellant takes the veteran's claim(s) as the claim(s) stood 
on the date of death, but within the limits established by 
law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).
In the instant case, the Veteran's widow seeks service 
connection for non-Hodgkin's lymphoma (also referred to as 
CLL), secondary to herbicide exposure, also claimed as 
secondary to exposure to chemical solvents to include PCBs 
and trichloroethylene, for the purpose of receiving accrued 
benefits.

Upon review of the evidence of record, the Board finds that 
the Veteran had a pending claim of entitlement to service 
connection for non-Hodgkin's lymphoma (also referred to as 
CLL) at the time of his death.  Specifically, he filed a 
service connection claim for non-Hodgkin's lymphoma (also 
referred to as CLL) in April 2002.  In an August 2002 rating 
decision, the RO denied the service connection claim.  The 
Veteran disagreed with such denial and filed a timely Notice 
of Disagreement in November 2002 and a timely Substantive 
Appeal in April 2003.  The Veteran died in April 2004, prior 
to the claim being forwarded to the Board for adjudication.  
Therefore, because a timely appeal was perfected to the 
August 2002 rating decision, at the time of the Veteran's 
death, his service connection claim for non-Hodgkin's 
lymphoma (also referred to as CLL) was still "pending" for 
purposes of the regulations. 38 C.F.R. § 3.1000(d)(5).

Although the Veteran's claim terminated with his death, the 
appellant filed a timely claim for service connection for the 
Veteran's cause of death and accrued benefits, received May 
2004, within one year of the Veteran's death, and thus, takes 
the Veteran's service connection claim for non-Hodgkin's 
lymphoma (also referred to as CLL) as it stood on the date of 
death.  See 38 U.S.C.A. § 5121; Landicho, 7 Vet. App. at 47;  
Zevalkink, 102 F.3d at 1242.  

Here, the appellant contends that the Veteran's death was 
attributable to his service, specifically exposure to 
herbicide agents while serving on the USS Ranger (CVA-61) off 
the coast of Vietnam.  In the alternative, she also claims 
that the Veteran's death was a result of chemical solvent 
exposure while the Veteran served as an electronics 
technician aboard the USS Ranger (CVA-61), specifically 
exposure to PCBs while working on transformers and exposure 
to cleaning solvents such as trichloroethylene while cleaning 
and repairing electrical equipment.  
 
In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as leukemia, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Additionally, in service connection claims involving 
herbicide agent exposure as a result of service in Vietnam, 
non-Hodgkin's lymphoma (also referred to as CLL) may be 
presumed to have been incurred in-service even if there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the appellant contends that the Veteran's death 
was a result of herbicide exposure when he served on the USS 
Ranger (CAV-61) off the coast of Vietnam.  The Veteran's DD-
214 indicates that his military occupational specialty was an 
electronics technician (ENT).    

Although the evidence of record shows that the Veteran was 
diagnosed with non-Hodgkin's lymphoma, also referred to as 
CLL or leukemia, the evidence of record fails to show that 
the Veteran served in the landborders of the Republic of 
Vietnam during the specified period.  Thus, he is not 
presumed to have been exposed to herbicides.  See 38 C.F.R. 
§§ 3.307, 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 
08-525). 

The Board acknowledges the appellant's assertion that the 
Veteran was in the landborders of Vietnam while watching a 
show Bob Hope performed during the Veteran's service.  See 
December 2006 Board Hearing Transcript.  However, there is no 
evidence of record and the appellant has not provided any 
evidence to indicate that the Veteran saw the Bob Hope show 
in the landborders of Vietnam. 

The evidence of record also includes a private nexus opinion 
from Dr. D.J.A. at the Upper Michigan Cancer Center, 
Marquette General Health Systems, U.P. Hematology/Oncology 
Associates.  Based on history of Agent Orange exposure 
provided by the Veteran, the private physician opines that 
the Veteran's "extreme early age at onset makes it more 
likely than not that his leukemia was related to [Agent 
Orange] exposure."  See January 2002 Private Nexus Opinion 
Letter, Upper Michigan Cancer Center, Marquette General 
Health Systems, U.P. Hematology/Oncology Associates.  

The Board finds that the January 2002 private medical opinion 
is without probative value, for the following reasons.  

The January 2002 private physician did not have the benefit 
of a review of the Veteran's claims folder, including the 
Veteran's STRs.  Although review of the claims file alone 
does not automatically render the physician's opinion 
competent or persuasive (see Nieves-Rodriguez v. Peake, WL 
No. 06-3012 (U.S. Vet. App. Dec. 1, 2008)), review of the 
claims file in this case included evidence weighing against 
the Veteran's claim that his non-Hodgkin's lymphoma/CLL 
disability is related to his service; therefore, the private 
physician's opinion is considered less informed.  As noted, 
the Veteran's STRs are negative for any complaints, 
treatment, or diagnosis of leukemia.  Further, there is no 
evidence indicating that the Veteran served in the 
landborders of Vietnam or was exposed to Agent Orange or any 
other herbicide agent.  The January 2002 private physician 
merely relied on the Veteran's statements that he was exposed 
to herbicide agents in service to opine that the Veteran's  
non-Hodgkin's lymphoma/CLL disability was related to his 
service.  The Court of Appeals for Veterans Claims has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value. See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

Alternatively, the appellant contends that the Veteran was 
exposed to chemical solvents, to include PCBs and 
trichloroethylene, while cleaning and repairing electrical 
equipment, including transformers, aboard the USS Ranger 
(CAV-61).  However, this claim is without merit, and service 
connection is not warranted on this basis.

Initially, the Board notes that there is competent medical 
evidence of a current disability, thereby satisfying the 
first element of a service connection claim.  In this regard, 
an October 1987 Private Consultation Report from the 
Marquette Medical Center, in Marquette, Michigan, shows a 
diagnosis of stage I CLL, and a January 2002 Discharge 
Summary Report from Marquette General Health Systems, shows a 
diagnosis of stage IV CLL.    

While there is evidence of a current diagnosis of non-
Hodgkin's lymphoma (also referred to as CLL) and the Veteran 
is competent to describe his in-service chemical solvent 
exposure, the Veteran's STRs are negative for complaints, 
treatment, or diagnoses of leukemia, including non-Hodgkin's 
lymphoma and CLL.  

Further, leukemia was not diagnosed within one year of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective 
evidence of leukemia was a diagnosis of such disability in 
October 1987, approximately nineteen years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Although the Veteran claimed he was exposed to PCBs while 
working on transformers on the USS Ranger (CAV-61) (see 
Veteran's VA Form-9, received April 2003) and the appellant 
claims the Veteran was exposed to cleaning solvents, 
including trichloroethylene, while in-service (see 
Appellant's "Statement in Support of Claim," VA Form 21-
4138, received January 2006), VA, despite its efforts, was 
unable to verify if the Veteran was exposed to such chemical 
solvents while serving as an electronics technician on the 
USS Ranger (CAV-61).  In this regard, the RO contacted the 
Director of Compensation and Pension (C&P) Service for an 
opinion concerning the relationship between the Veteran's 
claimed exposure to PCBs during service and the subsequent 
development of CLL.  In a July 2003 letter, the Director of 
C&P, after review of the Veteran's claims file, indicated 
that "there is no indication that [the Veteran] was exposed 
to PCBs."  The Director of C&P further requested that the 
Director for Preventive Medicine and Occupational Health of 
the U.S. Navy be contacted to verify whether the Veteran was 
exposed to PCBs during service and the connection of such 
exposure to CLL.  See July 2003 Letter from Director of C&P.  
In a November 2003 letter, the Director for Preventive 
Medicine and Occupational Health of the U.S. Navy indicated 
that his office "cannot determine if the [V]eteran could 
possibly have been exposed to PCBs during the performance of 
his duties."  The Director further indicated that "at the 
present time there is no medical literature supporting a 
cause-and-effect relationship between exposure to PCBs and 
development of CLL;" thus, "regardless of possible exposure 
to PCBs, [the Veteran's] CLL is probably not a result of his 
service on the USS Ranger."  See November 2003 Letter from 
Director for Preventive Medicine and Occupational Health, 
U.S. Navy.  

Further, although the appellant provided a lay statement from 
a retired electronics maintenance officer (C.R.M.) of the 
U.S. Coast Guard, received January 2006, stating, in 
pertinent part, that those working in electronics maintenance 
were exposed to "trichloroethylene" and other 
"carcinogenic [meaning cancer causing] chemicals on a 
consistent basis," such statement is without probative value 
for the following reasons.  First, the lay statement deals 
with exposure of such chemicals by a technician (J.G.) and 
not the Veteran himself, and is not specific to the Veteran's 
claim.  Further, C.R.M.'s opinion as to medical matters, 
specifically labeling chemicals such as trichloroethylene as 
carcinogenic, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Both the Veteran and the appellant were given ample time to 
provide evidence of such chemical solvent exposure, but 
failed to do so.  Thus, the evidence of record fails to show 
that the Veteran was exposed to chemical solvents, to include 
PCBs and trichloroethylene, while serving as an electronics 
technician on the USS Ranger (CAV-61). 

There is also no competent medical evidence of a nexus 
between the Veteran's non-Hodgkin's lymphoma/CLL disability 
and his active service.  In this regard, the evidence of 
record includes an opinion from a private physician (Dr. 
C.C.) at the Upper Michigan Cancer Center, Marquette General 
Health Systems, U.P. Hematology/Oncology Associates.  The 
private physician opines that "it is within the realm of 
possibility that [the Veteran's] disease may have stemmed 
from this exposure [exposure to PCBs from transformers]" 
since "there is literature to support the fact that PCBs may 
be associated with the development of non-Hodgkin's 
lymphoma" and the Veteran's "young age [when he developed 
non-Hodgkin's lymphoma] does make it suspicious that PCBs may 
have been a contributing factor."  See April 2003 Private 
Nexus Opinion Letter, Upper Michigan Cancer Center, Marquette 
General Health Systems, U.P. Hematology/Oncology Associates.  

The Board finds that the April 2003 private medical opinion 
is without probative value, for the following reasons.  

The April 2003 private physician did not have the benefit of 
a review of the Veteran's claims folder, including the 
Veteran's STRs.  Although review of the claims file alone 
does not automatically render the physician's opinion 
competent or persuasive (see Nieves-Rodriguez v. Peake, WL 
No. 06-3012 (U.S. Vet. App. Dec. 1, 2008)), review of the 
claims file in this case included evidence weighing against 
the Veteran's claim that his non-Hodgkin's lymphoma/CLL 
disability is related to his service; therefore, the private 
physician's opinion is considered less informed.  As noted, 
the Veteran's STRs are negative for any complaints, 
treatment, or diagnosis of leukemia.  The April 2003 private 
physician merely relied on the Veteran's statements that he 
was exposed to PCBs in service to opine that the Veteran's  
non-Hodgkin's lymphoma/CLL disability was related to his 
service.  The Court of Appeals for Veterans Claims has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value. See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

Further, the Board notes that the use of the words "possible" 
"may" or "can be", as in this case, makes a doctor's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993)) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Therefore, the Board finds the April 
2003 private physician's opinion to be of low probative value 
due to its speculative nature.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  

Thus, the Board finds that the only evidence relating the 
Veteran's non-Hodgkin's lymphoma/CLL disability to service is 
the Veteran's and his widow's statements.  The Board 
acknowledges that the Veteran is competent to describe his 
symptomatology, and the Veteran's widow is competent to 
describe what she witnessed.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, the Veteran's and his widow's 
opinion, as to a medical matter, is without probative value, 
because they, as laypersons, are not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).    

A diagnosis of non-Hodgkin's lymphoma/CLL disability years 
after service, lack of complaint, treatment, or diagnosis of 
such a condition in service, and speculative opinions as to a 
relationship between a leukemia disability and service, 
preponderates against the claim.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Cause of Death Claim

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability that 
was incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2008).  A 
service-connected disability is considered to have been the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. 
§ 3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c).

In this case, the Veteran's death certificate shows that the 
cause of his death was hepatic failure, autoimmune disorder, 
and CLL.  Because the Board has concluded that non-Hodgkin's 
lymphoma (also referred to as CLL), secondary to herbicide 
exposure, also claimed as secondary to exposure to chemical 
solvents to include PCBs and trichloroethylene, is not 
service-connected, the appellant's claim must fail as a 
matter of law.  The Veteran did not die in-service, as a 
result of a disease or injury incurred in-service, or 
proximately due to or the result of a service-connected 
disability or injury; therefore, he does not meet the basic 
eligibility requirements for service connection for cause of 
death.  Where the law and not the evidence is dispositive, a 
claim should be denied, or the appeal to the Board 
terminated, because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
(also referred to as CLL), secondary to herbicide exposure, 
also claimed as secondary to exposure to chemical solvents to 
include PCBs and trichloroethylene, for the purposes of 
accrued benefits, is denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


